        Case 1:19-cv-11253-AJN-KHP Document 25 Filed 03/13/20 Page 1 of 2




                                                                                           03/13/2020




JAMES E. JOHNSON                      THE CITY OF NEW YORK                        MARIA FERNANDA DECASTRO
Corporation Counsel                                                                               Senior Counsel
                                  LAW DEPARTMENT                                           phone: (212) 356-2658
                                                                                             fax: (212) 356-3509
                                          100 CHURCH STREET                                mdecastr@law.nyc.gov
                                         NEW YORK, N.Y. 10007



                                                                March 13, 2020

BY ECF
Honorable Katharine H. Parker
United States Magistrate Judge
Southern District of New York
500 Pearl Street
New York, NY 10007

                 Re:   Lurch, Jr. v. City of New York, et al., 19 CV 11253 (AJN) (KHP)

Your Honor:

                 I am a Senior Counsel in the office of James E. Johnson, Corporation Counsel of
the City of New York, and attorney for defendant City of New York in the above-referenced
matter. 1 Defendant City of New York writes respectfully to request an adjournment of the initial
case management conference, which is currently scheduled for March 23, 2020, at 10:30 a.m.,
until a future date convenient to the Court after April 21, 2020. Defendant also requests a
corresponding enlargement of time to file the Proposed Case Management Plan for Pro Se Cases.
This is the first request for an adjournment in this matter. Plaintiff will not be prejudiced by the
requested adjournment, nor will it affect other deadlines in this case. Plaintiff has consented to
this request, which is the first of such a request.

              By way of background, plaintiff Robert Lurch, proceeding pro se, filed the
Complaint on December 5, 2019 alleging, inter alia, that he was subjected to excessive force by
four employees of the New York City Police Department. (Civil Docket Sheet Entry No. 2.) On
February 21, 2020, defendant City returned an executed waiver of service. (Civil Docket Sheet
Entry No. 14.) Defendant City is required to file an answer or otherwise responsive pleading by
April 21, 2020. (Id.) This adjournment is requested because defendant City will not have

1
 This case has been assigned to Assistant Corporation Counsel Amanda Rolon, who is presently awaiting
admission to the Southern District of New York. Ms. Rolon is handling this matter under supervision and
may be reached at (212) 356-2356 or arolon@law.nyc.gov.
      Case 1:19-cv-11253-AJN-KHP Document 25 Filed 03/13/20 Page 2 of 2



answered plaintiff’s Complaint by March 23, 2020, and thus, defendant will be in a better
position to meaningfully participate in an initial case management conference after the City’s
answer or responsive pleading is filed with this Court.

                 In light of the foregoing, the undersigned respectfully requests an adjournment of
the initial case management conference until after April 21, 2020.

               The undersigned thanks the Court for its consideration of this request.




                                                            Respectfully submitted,
                                                            Maria Fernanda DeCastro /s/
                                                            Senior Counsel
                                                            Special Federal Litigation Division
BY FIRST-CLASS MAIL
Robert Derek Lurch, Jr.
Pro Se Plaintiff
PO Box 540807
Bronx, NY 10454


 The Initial Case Management Conference in this matter that is scheduled for Monday, March 23,
 2020 at 10:30 a.m. is hereby converted to a telephonic conference and rescheduled Thursday, April
 23, 2020 at 3:30 p.m. Counsel for the Defendant is directed to call Judge Parker’s Chambers at the
 scheduled time with the Pro se Plaintiff on the line. Please dial 212-805-0234.
 The Clerk of Court is requested to mail a copy if this endorsement to the Plaintiff.




                                                                                         03/13/2020




                                               -2-
